DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi (US 2012/0130395) in view of Mustapha et al. (US 2011/0034937).
 
Referring to claim 1, Vardi discloses an endovascular catheter system configured to remove a blockage in a vessel of a patient, the endovascular catheter comprising: 
an inflatable inner tube 70, 72 configured to operate in a deflated configuration and an inflated configuration (Figs. 4-5 and para [0029]); and 
an expandable outer tube 32 (tube 32 also interpreted as sleeve as required in claim 7) configured to advance longitudinally over the inner tube when the inner tube is in the deflated configuration, the outer tube including a leading edge 46 (Figs. 3-5); wherein the outer tube is made of a radially-expandable material such that inflation of the inner tube to the inflated configuration when the outer tube is located about the inner tube causes the outer tube to expand radially (para [0025]: “In this alternative embodiment, inner sheath 32 is self-expandable or expandable using any suitable mechanism, such as a crank or another structural mechanism of the sheath, rotation, heating, or a suitable balloon.” Since Vardi discloses using a balloon to expand the sheath 32, therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have used to balloon catheter 70, 72 to expand the sheath 32 to eliminate a second balloon catheter. Doing so would reduce the number of component, thereby, reducing cost of the operation). 

Again referring to claim 1, Vardi discloses the invention substantially as claimed except for disclosing the leading edge having blockage-cutting features configured to remove at least a portion of the blockage in the vessel. However, in the same field of endeavor, which is a catheter system for treating an occluded arterial vessel, Mustapha discloses (Fig. 1A) that the distal end 14b of inner tubular body 14 may further include zigzag or saw-tooth structure 68, which may aid in penetrating a chronic total occlusion (CTO), which is a blockages consist of hard calcified (para [0045]-[0046]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have provided zigzag or saw-tooth structure to the leading edge 46 of Vardi to allow the surgeon to use the sheath 32 to treat chronic total occlusion (OCT).
 
Referring to claim 3, the modified device of Vardi discloses the endovascular catheter system of claim 1, wherein the leading edge 46 (Vardi: Fig. 3-5) defines a circumference, and the blockage-cutting features extend from the circumference (Mustapha: Fig. 1A). 

Referring to claim 4, the modified device of Vardi discloses the endovascular catheter system of claim 3, wherein the outer tube 32 extends along an axis (Vardi: Fig. 3-5), and the blockage-cutting features extend in a direction parallel to the axis (Mustapha: Fig. 1A).
 
Referring to claim 5, the modified device of Vardi discloses the endovascular catheter system of claim 1, wherein the inner tube 70, 72 and outer tube 32 are slideable relative to each other when the inner tube is in the deflated configuration (Figs. 3-5 and para [0029]). 

Referring to claim 6, the modified device of Vardi discloses the endovascular catheter system of claim 5, wherein the inner tube is locked to the outer tube when the inner tube is in the inflated configuration such that the inner tube and outer tube move in unison (attention is directed to figure 4 of Vardi reference, the figure shows that in an expanded configuration an outer diameter of balloon 72 is larger than an inner diameter of tube 32. Thus, one of ordinary skill in the art would understand that when the balloon 72 is inside tube 32 and in a fully expanded configuration would lock the balloon catheter 70, 72 to the tube 32). 
 
Referring to claim 7, it is rejected for the same reason as claim 1. Vardi also discloses the distal end of balloon catheter 70, 72 includes a tapered distal end 78 tapering radially inwardly (Figs. 4-5). As to the limitation of “wherein the distal end of the sleeve and the tapered distal end of the inner tube define a radial gap therebetween, wherein the distal end of the sleeve includes blockage-cutting features configured to remove blockages within a blood vessel of a patient.” this limitation has been interpreted as functional language. Examiner contends that the modified device of Vardi as shown in Fig. 5 of Vardi reference is capable of performing this function.

Referring to claim 8, the modified device of Vardi discloses the endovascular catheter system of claim 7, wherein the inner tube 70, 72 is configured to operate in a deflated state and an inflated state (para [0029]). 

Referring to claim 9, the modified device of Vardi discloses the endovascular catheter system of claim 8, wherein the sleeve 32 is flexible such that the sleeve expands radially outward as the inner tube inflates to the inflated state (para [0025]). 

Referring to claim 10, the modified device of Vardi discloses the endovascular catheter system of claim 8, wherein the sleeve 32 is sized such that the sleeve can slide along the inner tube 70, 72 when operating in the deflated state (para [0025] and [0029]). 

Referring to claim 11, the modified device of Vardi discloses the endovascular catheter system of claim 10, wherein inflation of the inner tube 70, 72 to the inflated state locks the sleeve 32 to the inner tube (attention is directed to figure 4 of Vardi reference, the figure shows that in an expanded configuration an outer diameter of balloon 72 is larger than an inner diameter of tube 32. Thus, one of ordinary skill in the art would understand that when the balloon 72 is inside tube 32 and in a fully expanded configuration would lock the balloon catheter 70, 72 to the tube 32).

Referring to claim 12, the modified device of Vardi discloses the endovascular catheter system of claim 8, wherein the sleeve 32 extends along a length (Vardi: Fig. 3-

Referring to claim 13, the modified device of Vardi discloses the endovascular catheter system of claim 12, wherein the blockage cutting features are teeth or serrations (Mustapha: reference numeral 68 as shown in Fig. 1A). 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vardi in view of Mustapha et al. as applied to claims 1 and 8, respectively, above and further in view of Samuels (US 5,908,435).

Referring to claims 2 and 14, the modified device of Vardi discloses the endovascular catheter system of claims 1 and 8, respectively, but fails to disclose the inner tube (balloon catheter 70, 72) has a dedicated central lumen configured to travel along an outer surface of a guidewire. However, in the same field of endeavor, which is an endovascular catheter system configured to remove a blockage in a blood vessel, Samuels discloses using a guide wire 44 for navigate vessel to reach the occlusion then using the guide wire for guiding the outer catheter 9 and the inner balloon catheter 60 to the occlusion (Figs. 3A-3D and col. 4, ln 42 to col. 5, ln 26). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have provided a guidewire and a lumen in the catheter 70, 72 of Vardi to facilitate the placement of the guide catheter, sheaths and balloon catheter and other instruments to the occlusion to perform treatment.

Allowable Subject Matter
Claims 15-20 allowed.
Referring to claim 15, the combination of Vardi/Mustapha/Samuels discloses a method for treating a blood vessel having blockages therein, the method comprising: tracking an inner tube (balloon catheter 70, 72 of Vardi) along a guidewire (guidewire 44 as shown in Fig. 3A-3D of Samuels reference) to a desired location in the blood vessel (Vardi: Figs. 3-5); then advancing an outer tube 32 over the inner tube 70, 72 (Vardi: Figs. 3-4), wherein the outer tube 32 includes blockage-cutting features (saw tooth 68 as shown in Fig. 1A of Mustapha reference). However, the prior art of record alone or in combination fails to disclose the step of then inflating the inner tube to expand the outer tube; and then advancing the inner tube and outer tube together through the blood vessel to enable the blockage-cutting feature to cut blockages in the blood vessel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771